PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lee et al.
Application No. 16/942,798
Filed: 30 Jul 2020
For: Coordinative alignment of molecules in chiral metal-organic frameworks

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition, filed October 26, 2021 and supplemented on December 7, 2021, under 37 CFR 1.181 requesting withdrawal of the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is GRANTED.

The Office contends the application became abandoned on November 22, 2020 for failure to timely reply to the non-final Office action, mailed August 21, 2020, which set a three month extendable period for reply. A Notice of Abandonment was mailed on March 17, 2021.

Petitioner asserts the August 21, 2020 non-final Office action was not received at the correspondence address of record. Applicant’s representative is a participant in the Office’s E-Notification program. Applicant’s representative receives a once daily e-mail notification of all applications in which outgoing Office correspondence has been issued. 

A review of the record indicates that e-mail notification of the August 21, 2020 non-final Office action was sent on August 21, 2020 at 03:40:16 AM.

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).

Section 711.03(c)(I)(A)(1) of the Manual for Patent Examining Procedure sets forth the showing of non-receipt required of a practitioner as follows:

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. 

The showing required to establish non-receipt of an Office communication must include: 

A statement from the practitioner stating that the Office communication was not received by the practitioner and attesting to the fact that a search of the file jacket and docket records indicates that the Office communication was not received.

2. 	A copy of the docket record where the non-received Office communication would have been entered had it been received and docketed must be attached to and referenced in practitioner's statement.1

The petitions of record satisfy the above requirements. The holding of abandonment is withdrawn.

The application file is being referred to Technology Center A.U. 1622 for the examiner of record’s consideration of the amendment filed on March 4, 2021 and the terminal disclaimer, filed March 8, 2021.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See notice entitled “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 O.G. 53 (November 16, 1993).